     Case 2:17-cv-00063-MCE-CKD Document 91 Filed 07/13/20 Page 1 of 10

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL XAVIER BELL,                                No. 2:17-00063-MCE-CKD (PC)
12                        Plaintiff,
13            v.                                          FINDINGS & RECOMMENDATIONS
14    MICHAEL MARTEL, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. This action is proceeding on an Eighth Amendment deliberate indifference claim

19   against defendants Quinto and Brown; an Eighth Amendment excessive force claim against

20   defendants Richardson, Espino-Acevedo, Wagner, Agapay, Gill, Gatchalian, Simon, Go, and

21   Urquidez; and, an Eighth Amendment failure to protect claim against defendant Spalding. ECF

22   No. 22 at 2 (screening order). Currently pending before the court are defendants’ motion for

23   summary judgment based on the plaintiff’s failure to exhaust his administrative remedies with

24   respect to all claims except the excessive force claims against defendants Wagner and

25   Richardson. ECF No.86. Plaintiff has not filed an opposition to the motion and the time for

26   doing so has expired. For all the reasons described herein, the undersigned recommends that

27   defendants’ motion for summary judgment be granted in part and denied in part.

28   /////
                                                         1
     Case 2:17-cv-00063-MCE-CKD Document 91 Filed 07/13/20 Page 2 of 10

 1      I.       Allegations in the Complaint

 2            The claims in the first amended complaint center on events that occurred on May 5, 2016

 3   after plaintiff reported being suicidal to staff at the California Health Care Facility (“CHCF”).

 4   ECF No. 18 at 8-15. Plaintiff alleges that during a cell extraction, defendant Richardson punched

 5   him repeatedly in the face while defendants Espino-Acevedo, Wagner, Agapay, Gill, Gatchalian,

 6   Simon, Urquidez, and Go jointly punched him in the head, chest and back and “kneed him in the

 7   legs.” ECF No. 18 at 10-11. Plaintiff further alleges that the other defendants held him down

 8   while defendants Wagner and Richardson continued to punch him in the head and face. ECF No.

 9   18 at 13. Defendant Quinto failed to report the full extent of plaintiff’s injuries on a 7219 medical

10   exam form, after being instructed not to do so, which led to lack of medical care for plaintiff’s

11   injuries. ECF No. 18 at 14-15. Defendant Brown instructed medical staff to deny plaintiff

12   medical care until the next day. ECF No. 18 at 15. Defendant Spalding instructed his

13   subordinates not to intervene in the incident. ECF No. 18 at 17.

14      II.      Summary Judgment Standards

15            Summary judgment is appropriate when it is demonstrated that there “is no genuine

16   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

17   Civ. P. 56(a). A party asserting that a fact cannot be disputed must support the assertion by

18   “citing to particular parts of materials in the record, including depositions, documents,

19   electronically stored information, affidavits or declarations, stipulations (including those made for

20   purposes of the motion only), admissions, interrogatory answers, or other materials....” Fed. R.
21   Civ. P. 56(c)(1)(A).

22            In the endeavor to establish the existence of a factual dispute, the opposing party need not

23   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual

24   dispute be shown to require a jury or judge to resolve the parties' differing versions of the truth at

25   trial.” T.W. Elec. Serv., 809 F.2d at 631. All reasonable inferences that may be drawn from the

26   facts placed before the court must be drawn in favor of the opposing party. See Matsushita, 475
27   U.S. at 587.

28            In a summary judgment motion for failure to exhaust administrative remedies, the
                                                         2
     Case 2:17-cv-00063-MCE-CKD Document 91 Filed 07/13/20 Page 3 of 10

 1   defendants have the initial burden to prove “that there was an available administrative remedy,

 2   and that the prisoner did not exhaust that available remedy.” Albino, 747 F.3d at 1172. If the

 3   defendants carry that burden, “the burden shifts to the prisoner to come forward with evidence

 4   showing that there is something in his particular case that made the existing and generally

 5   available administrative remedies effectively unavailable to him.” Id. The ultimate burden of

 6   proof remains with defendants, however. Id. “If material facts are disputed, summary judgment

 7   should be denied, and the district judge rather than a jury should determine the facts.” Id. at

 8   1166.

 9      III.      Exhaustion Standard

10             The Prison Litigation Reform Act of 1995 (“PLRA”) provides that “[n]o action shall be

11   brought with respect to prison conditions under section 1983 of this title, ... until such

12   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). A prisoner must

13   exhaust his administrative remedies before he commences suit. McKinney v. Carey, 311 F.3d

14   1198, 1199–1201 (9th Cir. 2002). Compliance with this requirement is not achieved by satisfying

15   the exhaustion requirement during the course of a civil action. See McKinney, 311 F.3d 1198

16   (9th Cir. 2002). Failure to comply with the PLRA’s exhaustion requirement is an affirmative

17   defense that must be raised and proved by the defendant. Jones v. Bock, 549 U.S. 199, 216

18   (2007). In the Ninth Circuit, a defendant may raise the issue of administrative exhaustion in

19   either (1) a motion to dismiss pursuant to Rule 12(b)(6), in the rare event the failure to exhaust is

20   clear on the face of the complaint, or (2) a motion for summary judgment. Albino v. Baca, 747
21   F.3d 1162, 1169 (9th Cir. 2014) (en banc). An untimely or otherwise procedurally defective

22   appeal will not satisfy the exhaustion requirement. Woodford v. Ngo, 548 U.S. 81, 84 (2006).

23             In order to defeat a properly supported motion for summary judgment based on a

24   prisoner’s failure to exhaust pursuant to 42 U.S.C. § 1997e(a), plaintiff must “come forward with

25   some evidence showing” that he has either (1) properly exhausted his administrative remedies

26   before filing suit or (2) “there is something in his particular case that made the existing and
27   generally available remedies unavailable to him by ‘showing that the local remedies were

28   ineffective, unobtainable, unduly prolonged, inadequate, or obviously futile.’” Williams v.
                                                        3
     Case 2:17-cv-00063-MCE-CKD Document 91 Filed 07/13/20 Page 4 of 10

 1   Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (quoting Hilao v. Estate of Marcos, 103 F.3d 767,

 2   778 n.5) (9th Cir. 1996)); Jones, 549 U.S. at 218. “Accordingly, an inmate is required to exhaust

 3   those, but only those, grievance procedures that are ‘capable of use’ to obtain ‘some relief for the

 4   action complained of.’” Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (quoting Booth v. Churner,

 5   532 U.S. 731, 738 (2001)). If undisputed evidence viewed in the light most favorable to the

 6   prisoner shows a failure to exhaust, a defendant is entitled to summary judgment under Rule 56 of

 7   the Federal Rules of Civil Procedure. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014). If

 8   there is at least a genuine issue of material fact as to whether the administrative remedies were

 9   properly exhausted, the motion for summary judgment must be denied. See Fed. R. Civ P. 56(a).

10            When the district court concludes that the prisoner has not exhausted administrative

11   remedies on a claim, “the proper remedy is dismissal of the claim without prejudice.” Wyatt v.

12   Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (citation omitted), overruled on other grounds by

13   Albino, 747 F.3d at 1168-69.

14      IV.      Defendants’ Motion for Summary Judgment

15            Defendants contend that plaintiff’s administrative grievance filed prior to initiating this

16   lawsuit only complained that defendants Wagner and Richardson used excessive force against

17   him. ECF No. 86-2 at 2. Plaintiff did not properly exhaust his administrative remedies with

18   respect to any of the remaining claims against the other ten defendants. As a result, defendants

19   Spaulding, Agapay, Gill, Brown, Go, Gatchalian, Simon, Urquidez, Espino-Acevedo, and Quinto

20   are entitled to summary judgment. Because defendants’ motion for summary judgment is
21   unopposed, all of the evidence presented by defendants is necessarily undisputed.

22      V.       Undisputed Material Facts

23            Based on the prison mailbox rule, plaintiff filed his original complaint in this action on

24   December 23, 2016. ECF No. 1 at 18; see also Houston v. Lack, 487 U.S. 266 (1988). Likewise,

25   the first amended complaint was filed on July 3, 2017. ECF No. 18 at 21.

26            On May 5, 2016, plaintiff was housed in a unit at the California Health Care Facility
27   (“CHCF”) for patients with severe mental illness based on his bipolar disorder and major

28   depression. ECF No. 18 at 8-9. Plaintiff informed Nurse Farmsworth that he was suicidal on that
                                                         4
     Case 2:17-cv-00063-MCE-CKD Document 91 Filed 07/13/20 Page 5 of 10

 1   date. ECF No. 18 at 9. After Nurse Farmsworth left, defendant Espino-Acevedo was stationed

 2   by plaintiff’s cell in order to observe him on suicide watch. Id. Nurse Copeland then came to

 3   plaintiff’s cell door and asked him to turn over his clothing and personal property for suicide

 4   watch. Id. She indicated that if plaintiff didn’t comply, she would call the Therapeutic Strategic

 5   Intervention (“TSI”) team to come and beat plaintiff. ECF No. 18 at 9. Plaintiff refused to give

 6   up his personal property because he had never had to do so before. Id.

 7          About three hours after plaintiff reported that he was suicidal, defendant Wagner ordered

 8   plaintiff’s cell door to be opened for a cell extraction. ECF No. 18 at 10. Defendants Richardson,

 9   Espino-Acevedo, Wagner, Agapay, Gill, Gatchalian, Simon, Urquidez, Go, and Copeland then

10   ran into plaintiff’s cell. ECF No. 18 at 10. Defendant Richardson punched plaintiff with closed

11   fists and slammed him to the ground. ECF No. 18 at 10-11. Then all ten defendants “jointly

12   punch[ed] plaintiff in the chest, back, face and the head as well as kneeing him in the legs.” ECF

13   No. 18 at 11. Other staff members held plaintiff down while defendants Wagner and Richardson

14   punched him in the head. ECF No. 18 at 13. Next, plaintiff was placed in handcuffs and leg

15   shackles by CDCR custody staff. ECF No. 18 at 14. During the events in plaintiff’s cell,

16   defendant Spalding instructed his subordinate officers not to intervene as they watched other

17   defendants beating plaintiff. ECF No. 18 at 17.

18          As a result of defendants’ actions, plaintiff suffered two black eyes, a bloody nose, a

19   swollen face, a fractured skull, back pain, severe headaches, and burst blood vessels in his eyes.

20   ECF No. 18 at 15. Defendant Wagner instructed defendant Quinto “to keep plaintiff’s injuries to
21   a minimum” on the 7219 medical exam form. ECF No. 18 at 15. After an initial x-ray, defendant

22   Brown also instructed the other defendants to delay medical treatment for plaintiff until the next

23   day. ECF No. 18 at 14-15.

24          The California Department of Corrections and Rehabilitation (“CDCR”) provides inmates

25   with an administrative grievance process concerning any decision, action, condition, policy or

26   omission made by the Department or its staff which has had a material adverse effect on an
27   inmate’s welfare. Defendants’ Statement of Undisputed Material Facts (“DSUMF”) at ¶ 17; see

28   also Cal. Code Regs. tit. 15, § 3084.1 (repealed effective June 1, 2020). This administrative
                                                       5
     Case 2:17-cv-00063-MCE-CKD Document 91 Filed 07/13/20 Page 6 of 10

 1   appeal process has three levels. A final decision at the third level of review generally exhausts a

 2   prisoner’s available administrative remedies. DSUMF at ¶ 18. Similarly, all health care appeals

 3   had three levels of administrative review prior to September 1, 2017. DSUMF at ¶ 19.

 4            Between May 5, 2016 and July 3, 2017, plaintiff was aware of, and used, CDCR’s

 5   administrative grievance process to file both healthcare and non-healthcare related grievances.

 6   DSUMF at ¶ 20, 22, 30. Of these many grievances, appeal log number DSH-CHCF SC

 7   16000014 was the only grievance that concerned the events of May 5, 2016 in which plaintiff

 8   complained that he “was assaulted” by defendants Wagner and Richardson during a cell

 9   extraction. DSUFM at 30-31, 40. Specifically, plaintiff complained that defendants Wagner and

10   Richardson repeatedly punched him in the head. DSUFM at 40. Appeal log number DSH CHCF

11   SC 16000014 states that plaintiff was “tackled by several staff members and slammed to the

12   ground,” but it does not name any other defendant besides Wagner and Richardson who were

13   involved in the cell extraction. DSUFM at 41, 44. Nor does the grievance complain about

14   plaintiff’s medical treatment following his assault on May 5, 2016. DSUFM at 42. Further, this

15   administrative appeal does not complain that any custody staff members stood by and watched

16   the assault, nor does it allege that any officer instructed his or her subordinates not to intervene in

17   the assault. DSUFM at 43. The first level of administrative review was bypassed in Appeal log

18   number DSH CHCF SC 16000014. ECF No. 86-5 at 71. It was partially granted at the second

19   level of administrative review in that the staff misconduct allegation was “referred to the Office

20   of Protective Services for follow-up and investigation.” ECF No. 86-5 at 77. Appeal log number
21   DSH CHCF SC 16000014 was denied at the third level of administrative review on October 18,

22   2016. See ECF No. 86-5 at 69-70.

23      VI.      Analysis

24            Defendants’ undisputed evidence establishes that plaintiff’s only administrative appeal

25   concerning the events of May 5, 2016 was Appeal Log number DSH CHCF SC 16000014 which

26   concerned the use of force during his cell extraction. This appeal was properly exhausted at all
27   three levels of administrative review prior to filing the instant lawsuit. The court finds that

28   defendants have carried their initial burden of proving the availability of an administrative
                                                         6
     Case 2:17-cv-00063-MCE-CKD Document 91 Filed 07/13/20 Page 7 of 10

 1   remedy. Therefore, the burden shifts to plaintiff to come forward with evidence that there was

 2   something in his particular case that made the existing administrative remedies effectively

 3   unavailable to him or that he has otherwise properly exhausted his claims with respect to the

 4   remaining defendants who were not named in his grievance. Williams v. Paramo, 775 F.3d at

 5   1191. Even though plaintiff has not filed an opposition to the summary judgment motion and

 6   Local Rule 230(l) provides that a responding party’s failure to file an opposition may be deemed

 7   a waiver of any opposition to the granting of the motion, the court has independently reviewed the

 8   evidence and record in this case in light of plaintiff’s pro se status.

 9           While the Supreme Court has held that the Prison Litigation Reform Act (“PLRA”) does

10   not specifically require that an individual defendant has to be identified by name in an

11   administrative grievance in order to properly exhaust a claim, this may be required by the

12   particular procedural rules that a prisoner must follow. Jones v. Bock, 549 U.S. 199 (2007). In

13   Woodford v. Ngo, 548 U.S. 81, 89-96 (2006), the Supreme Court emphasized that proper

14   administrative exhaustion of a claim requires a prisoner to comply with all of the prison’s

15   deadlines and other critical procedural rules in order to allow the agency to address the complaint

16   on the merits. Section 3084.2(a)(3) of Title 15 of the California Code of Regulations requires an

17   inmate to “list all staff member(s) involved and shall describe their involvement in the issue”

18   being grieved. This includes listing “the staff member’s last name, first initial, title or position, if

19   known… [and] [i]f the inmate… does not have the requested identifying information about the

20   staff member(s), he or she shall provide any other available information that would assist the
21   appeals coordinator in making a reasonable attempt to identify the staff member(s) in question.”

22   Cal. Code Regs. tit. 15, § 3084.2(a)(3) (repealed June 1, 2020). The Ninth Circuit Court of

23   Appeal recently concluded that a prisoner exhausts administrative remedies “despite failing to

24   comply with a procedural rule if prison officials ignore the procedural problem and render a

25   decision on the merits at each available step of the administrative process.” Reyes v. Smith, 810

26   F.3d 654, 658 (9th Cir. 2016). In Reyes, the Court found that plaintiff had properly exhausted his
27   administrative remedies with respect to two doctors on the prison’s Pain Management Committee

28   even though they were not specifically named in plaintiff’s administrative grievances. 810 F.3d
                                                         7
     Case 2:17-cv-00063-MCE-CKD Document 91 Filed 07/13/20 Page 8 of 10

 1   654. In reaching this conclusion, the Court found that there must be a “sufficient connection”

 2   between the claim in the administrative grievance and the unidentified defendants to allow prison

 3   officials to have “notice of the alleged deprivation” and an “opportunity to resolve it.” Reyes,

 4   810 F.3d at 959.

 5          In this case, defendants argue that plaintiff failed to comply with the regulation that

 6   required all staff members to be named in the administrative grievance. See Cal. Code Regs. tit.

 7   15, § 3084.2(a)(3) (repealed June 1, 2020). However, plaintiff’s grievance did put the prison on

 8   notice of the specific conduct that defendants Agapay, Gill, Go, Gatchalian, Simon, Urquidez,

 9   and Espino-Acevedo engaged in when he complained that he was slammed to the ground and

10   held down while defendants Wagner and Richardson beat him in the course of a cell extraction.

11   Plaintiff’s grievance sufficiently alerted prison officials to the nature of the alleged wrong which

12   was the use of excessive force to extract him from his cell on May 5, 2016. See Reyes, 810 F.3d

13   at 68. This is demonstrated by the Second Level administrative response to Appeal Log number

14   DSH CHCF SC 16000014 which referred the excessive force matter to the Office of Protective

15   Services for follow-up and investigation. See ECF No. 86-5 at 77. This evidence demonstrates a

16   genuine dispute of material fact as to whether plaintiff exhausted his excessive force claims

17   against defendants Agapay, Gill, Go, Gatchalian, Simon, Urquidez, and Espino-Acevedo.

18   Therefore, the undersigned recommends that these defendants’ motion for summary judgment

19   should be denied.

20          However, the same cannot be said with respect to the claims against defendants Quinto
21   and Brown involving inadequate medical care for his injuries. The CDCR 602 form that plaintiff

22   completed in Appeal Log number DSH CHCF SC 16000014 mentions the injuries that he

23   received as a result of the use of force during the cell extraction, but it does not complain about a

24   lack of medical care. Nor does Appeal Log number DSH CHCF SC 16000014 mention

25   defendant Spalding’s statement to subordinate officers not to intervene in plaintiff’s cell

26   extraction. Therefore, the court finds that defendants Quinto, Brown, and Spalding have met their
27   burden of demonstrating that plaintiff did not exhaust his administrative remedies as to the claims

28   against them. Albino, 747 F.3d at 1172. Accordingly, the undersigned recommends granting the
                                                        8
     Case 2:17-cv-00063-MCE-CKD Document 91 Filed 07/13/20 Page 9 of 10

 1   motion for summary judgment as to defendants Quinto, Brown, and Spalding and dismissing

 2   them without prejudice from this action.

 3      VII.     Plain Language Summary for Pro Se Party

 4          The following information is meant to explain this order in plain English and is not

 5   intended as legal advice.

 6          After reviewing all of the arguments and exhibits filed in connection with defendants’

 7   motion for summary judgment, the magistrate judge has concluded that you have not exhausted

 8   your administrative remedies with respect to the claims against defendants Spaulding, Quinto,

 9   and Brown. As a result, the magistrate judge is recommending that these three defendants’

10   motion for summary judgment be granted. If adopted by the district court judge assigned to your

11   case, this means that your case will proceed against defendants Wagner, Richardson, Agapay,

12   Gill, Go, Gatchalian, Simon, Urquidez, and Espino-Acevedo. Defendants Spalding, Quinto, and

13   Brown will be dismissed from this lawsuit without prejudice.

14          If you disagree with this outcome, you have thirty days to explain to the court why it is not

15   correct. If you choose to do this, you should label your explanation as “Objections to Magistrate

16   Judge’s Findings and Recommendations.” The district court judge assigned to your case will

17   review any objections that are filed and will make a final decision on the motion for summary

18   judgment.

19          Accordingly, IT IS HEREBY RECOMMENDED that:

20          1. The motion for summary judgment (ECF No. 86) be granted with respect to
21               defendants Quinto, Brown, and Spalding based on plaintiff’s failure to exhaust his

22               administrative remedies. The motion should be denied as to defendants Agapay, Gill,

23               Go, Gatchalian, Simon, Urquidez, and Espino-Acevedo.

24          2. The motion for summary judgment be denied with respect to defendants Wagner and

25               Richardson because no argument is presented that plaintiff failed to exhaust his

26               administrative remedies concerning the claims against these defendants.
27          3.   Defendants Quinto, Brown, and Spalding be dismissed without prejudice from this

28               action.
                                                       9
     Case 2:17-cv-00063-MCE-CKD Document 91 Filed 07/13/20 Page 10 of 10

 1            These findings and recommendations are submitted to the United States District Judge

 2    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 3    being served with these findings and recommendations, any party may file written objections with

 4    the court and serve a copy on all parties. Such a document should be captioned

 5    “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 6    objections shall be served and filed within fourteen days after service of the objections. The

 7    parties are advised that failure to file objections within the specified time may waive the right to

 8    appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9    Dated: July 13, 2020
                                                        _____________________________________
10
                                                        CAROLYN K. DELANEY
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17    12/bell0063.msjexhaust.docx

18

19

20
21

22

23

24

25

26
27

28
                                                        10
